 DANIEL CONSTRUCTION COMPANYDaniel Construction Company, a Division of DanielInternational Corporation and Carpenters LocalUnion No. 1212 affiliated with United Brotherhoodof Carpenters and Joiners of America, AFL-CIO.Case 17-CA-7612May 18, 1978DECISION AND ORDERBY MEMBERS PENELLO. MLURPHY, AND TRUEIS[DAII.On February 1, 1978, Administrative Law JudgeJohn C. Miller issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Daniel ConstructionCompany, a Division of Daniel International Corpo-ration, Greensboro, North Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.| The General Counsel has excepted to certain credihility findings madebh the Administrative Law Judge It is the Board's established policy not tooverrule an Administratise Law Judge's resolutions with respect to credibli-t' unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dr I'all/ Products. hrc .91NLRB 544 (1950., enfd. 188 F.2d 362 I( A. 3. 1951). We haze carefull,examined the record and find no basis for reversing his findings2Members Truesdale and Murph5: agree with the A\dministrrait.e Ia;wJudge that Respondent's rule against distribution of literature and unau-thorized solicitation "during working hours" is unduls restrlcti;e of the em-ployees' Sec 7 rights and therefore violates Sec. N8a)! Il of the Act In reach-ing this conclusion. they do not express an opinion w ith respect to the otherholding of Essex International. Inc, 211 NLRB 749 (1974), namely, whethera rule prohibiting solicitation and distribution "during working limne' ispresumptively validDECISIONSTATEMENT OF THE CASEJOHN C MILLER. Administrative Law Judge: This casewas heard in Coffeyville. Kansas. on August 23, 1977. on acomplaint issued on June 7, 1977, alleging that Respondentmaintained and enforced an invalid no-solicitation rule atits construction project in Coffeyville. Kansas, in violationof Section 8(a)( 1) of the Act. It is further alleged that Re-spondent discriminatorily laid off 13 employees on April 1.1977. because of the employees membership in. supportfor. or activities on behalf of the Union in violation ofSection 8(a)(3) and (1) of the Act.Upon the entire record in this case, including my obser-vation of the witnesses and their demeanor, I make thefollowing findings:FIs)IN'Ss IOF FACTI JURISDI( TIONThe Respondent. Daniel Construction Company, a Di-vision of Daniel International Corporation, a corporationwith regional offices in Greensboro. North Carolina. is en-gaged, as a general contractor, in the building and con-struction industry throughout the United States, includingthe construction of a facility for Western Publishing Com-pany in Coffeyville. Kansas. In the preceding calendarsear, Respondent purchased materials valued in excess of$50,000 directly' from suppliers located outside the State ofKansas. The complaint alleges. Respondent admits, and Ifind that Respondent is now, and has been at all timesmaterial, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Carpenters Local Union No. 1212. affiliated with UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.II THE LNf AIR LABOR PRA( TICESA. Background FactsRespondent began work on a construction project, atCoffeyville. Kansas, building an office and warehouse forWestern Publishing Company. Grading work began on theproject in December 1976h. and hiring of certain craft em-ployees began in January 1977. By February 1977, a crewconsisting of carpenters, laborers, and ironworkers wereworking on the foundation with work primarily consistingof excavation, tieing of steel, making fittings for and pour-ing of concrete for piers and interior and exterior footingsfor the building. Joint Exhibit I shows a diagram of thebuilding and the proposed six sequences to be followed inthe initial construction of the building beginning with sec-tion marked D I and ending with section marked D6.On or about March 15. 1977. Art Keim, hired as a iron-worker foreman, became dissatisfied not only at his ownsalary scale but at the fact that the laborers were being236 NLRB No. 27193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid a little more than half the union scale for laborerswhereas carpenters on the job were getting essentially theunion scale for carpenters, somewhere around $7.35 anhour. Keim contacted Eastland, union business representa-tive for the Carpenters Union and secured union authori-zation cards and held a meeting at his home on March 15,attended by some 8 to 10 employees. At least six employeessigned authorization cards at that timne. On or about March17, 1977, Stice, the carpentry foreman, agreed to distributeunion authorization cards and did so in a Wal-Mart shop-ping center parking lot after employees were notified of ameeting there right after work. Stice credibly testified thathe secured approximately seven or eight cards which heturned over to Eastland, the union business representative.According to Eastland's testimony, which I also credit, hesecured 16 signed authorization cards from the craft hourlywork force on the Daniels project.' Eastland estimated thework force at approximately 25 people, Michael Dean, Re-spondent's timekeeper, confirmed that with the layoff offive people on March 31, 1977, the work force totaled ap-proximatley 25.On Saturday.', March 26. Keim was advised by Eastlandby telephone that the Union would notify Daniels that theyrepresented the employees and wished to bargain. OnMarch 31, four carpenters were laid off along with Keim,the ironworker foreman. According to Isom, Respondent'sgeneral superintendent, this layoff was prompted by a"hold" put on construction of the west wall of "M" area byits client, Western Publishing. These layoffs are not allegedto be discriminatory.The Company received a demand for recognition and arequest for bargaining by certified mail in Greensboro.North Carolina, on April I, 1977. It was on the same day,April 1, 1977, that the Company laid off the remainder ofits hourly work force consisting of carpenters, laborers, andpossibly an operating engineer. The General Counsel con-tends, inter alia, that the very timing of the layoff supportsthe conclusion that Respondent had a discriminatory mo-tive. In defense, Respondent contends inter alia, that thelayoffs were economic in nature, prompted in large part byits client's consideration of a possible expansion in the con-struction plans, i.e., the adding of an additional bay in thewarehouse area designated as "M" on Joint Exhibit 1, aswell as other hold orders in other areas of construction andthe fact that construction was ahead of schedule. Respon-dent claims that the timing of the layoff was mere coinci-dence and that the layoffs were decided at mid-morning ofApril 1, approximately at I I a.m., prior to receipt of therecognition demand which occurred at approximately I to1:30 p.m., on the same day. Thus, the gist of this portion ofthe case is whether the demand for recognition promptedthe immediate discriminatory layoff of 13 employees orwhether under all circumstances, the layoffs were economi-cally motivated and were merely coincidental to and im-mediately prior to the demand for recognition.i For purposes of this decision, laborers are included as part of the craftwork force.Alleged Invalid No-Solicitation RuleThe General Counsel alleged that Respondent at alltimes material herein, did maintain and enforce against itsemployees an invalid no-solicitation rule at the project. Insupport of such allegation, testimony was adduced fromseveral employees that they were given a handbook (G.C.Exh. 4) setting forth company rules and were told to readit. Page 7 of the handbook states the following prohibitionunder the heading of "Solicitation and Distribution of Lit-erature." It states in pertinent part that "distribution ofliterature and unauthorized solicitations are prohibitedduring working hours."In cross-examination, however, all the employees ques-tioned admitted that they were not told or warned aboutany solicitation rule and if there was one, they weren'taware of it. Apart from the printed rule in the handbook,the only testimony adduced in support of such allegationwas that by Stice, who first testified that he was not awareof any no-solicitation or no-distribution rule on this jobbut then followed that by noting that Charlie Isom, projectsuperintendent, had said he did not want union representa-tives out in the field talking to employees.B. The Alleged Discriminatory Lavoffs of April 1, 1977In deciding this issue, it is necessary to examine thework status of the project at the time of the layoffs; theRespondent's economic claims, inter alia, that a possiblechange in construction plans was a major factor in prompt-ing a "hold" order of further construction along with other"hold" orders; the nondiscriminatory layoffs on March 31,1977; evidence of Company's knowledge as to the unionactivities of its foremen and employees; and lastly, anyevidences of union animus by Respondent.1. Status of the projectWith respect to the excavation and foundation workremaining at the time of the layoffs on April 1, 1977, testi-mony varied. Ironworker foreman Keim estimated that theproject was approximately three-quarters to four-fifthscompleted at the time of the layoff. He estimated that 2-'/2to 3 weeks of work remained involving the crafts involvedherein: namely, the carpenters, laborers, and operating en-gineer. Carpenter foreman Stice testified that approximate-ly 2 weeks work remained. In contrast to that, Cashwellcompany vice president in charge of the Coffeyville projecttestified that Isom, project superintendent, indicated onApril 1, 1977, during a discussion about the shutdown ofthe project, that a few days work remained. Stice appearedto have a good recollection of the work remaining and ex-plicitly recounted areas of such work. While I find it un-necessary to pinpoint exactly the amount of work remain-ing as the witnesses views represented estimates, I findStice's testimony more explicit and believable and con-clude that approximately 2 weeks of work remained at thetime of the layoff.194 DANIEL CONSTRUCTION COMPANY2. Respondent's claim of an economic layoffCashwell, Respondent's vice president in charge of theCoffeyville project, credibly testified that he advised Isomon April I to lay off the entire crew because (a) the projectwas ahead of schedule; (b) the "hold" orders on construc-tion in certain areas reduced the amount of available workto a few days or at best a week's work; (c) the leveler pitswere changed; (d) the construction contract evolved intoa "hard" money contract, i.e., cost overruns would have tobe borne by Respondent if costs were excessive.As to (a), Cashwell testified that the project had beenahead of schedule for sometime and that 75 percent of theexterior walls had been completed and 90 percent of theinterior walls. Cashwell also stated that he studied the pur-chasing and they had not bought the structural steel for theoffice, the roof nailers, the mechanical system nor thedoors and that it would take some 4 to 6 weeks to get theseitems started. He did state that they awarded the mechani-cal contract and had them on the job in 2 weeks. In addi-tion, they had selected the Rite-Hite dock leveler repre-senting a change from the original plans at the March 28meeting with Western and were not sure the foundationwould be proper for the new dock leveler.As to (b), he enumerated a number of "hold" areas: i.e..areas or construction that were halted pending a go-aheadby engineering or by the client. Western Publishing. OnMarch 30, Patrick Welch. director of engineering, had re-quested a "hold" order on the west wall of the "M" areapending a decision by the chairman of Western's boardwhether to put an additional "bay" in the manufacturingarea. Isom testified that he too received a call on March 30from Welch requesting a hold on the West wall and that, asa result, laid off four carpenters and the ironworker fore-man, Keim. Cashwell credibly testified that as a result ofthe review of the project with Isom over the telephone onApril 1, 1977, he concluded that the work remaining, ap-proximately 480 feet of foundation. would take a few daysto a week and it was an appropriate point to layoff themen.As to (c), he advised Isom on April 1 that the Rite-Hitedock leveler had been selected and that further work on thefoundation in those areas should be suspended. Respon-dent's Exhibit 3 indicates a subcontract dated March 31,1977, was made to Rite-Hite Corporation. At the March28, 1977, meeting in Racine, Wisconsin, Western's repre-sentatives had approved the switch to Rite-Hite dock level-ers at a saving of $19.000.As to (d), Cashwell's testimony is not disputed that Re-spondent, on April 5, 1977, sent a guaranteed maximumjob estimate which guaranteed that the maximum cost ofthe building would not exceed a certain sum. (See Resp.Exh. 2.) Accordingly, it appears that Cashwell's statementthat cost overruns above that guaranteed estimate wouldbe borne by Respondent are correct and that labor costswere an integral part of such costs.In support of this "economic layoff" contention, it isnoted that Stice testified that 2 or 3 weeks before the lay-offs, Isom had told him that the)' would have to cutback oncarpenters shortly and that probably one-half of the ex-isting work force would be kept on. Isom also testified thatCashwell. in discussions prior to March 28, had urged himto cut down on the work force hut because of bad weatherhe prevailed on Cashwell to maintain the work force andcomplete more of the foundation. The first layoff occurredon March 31. when four carpenters selected by Stice on thebasis of seniority were laid off along with Keim. the iron-worker foreman.3. The nondiscriminatory layoffs of March 31, 1977At the beginning of the hearing, counsel for the GeneralCounsel moved to strike from paragraph 6(a) of the com-plaint the names of five employees 2 on the grounds thatsince such individuals had been laid off on March 31, 1977,before any company knowledge of union activity amongthe employees could be proved. evidentiary proof of a dis-criminatorily motivated layoff as to them was lacking. Re-spondent had no objections and I granted the motion. Inaddition, Stice credibly testified that Yoder. the special as-sistant to Isom, project superintendent, informed him onMarch 29, 1977. that work was ahead of schedule and thata lay off of four or five men was probable and told him theywould discuss it further the next day. The following day.March 30. 1977,3Stice had a further conversation withboth Isom and Yoder and he was told to select four menfor la)off and to prepare their termination slips by noon.At that same conversation. Stice was asked if the carpen-ters could put in the remainder of the steel in the founda-tion and he responded yes. that he thought they could. Atthat time Isom said he was thinking about laying off Keim,the ironworker foreman, whose principal job was supervis-ing the laying of steel for the foundation. Stice respondedthat whether to lay off Keim was up to Isom.The above recital does establish that the initial phases ofthe project being handled directly by Respondent werewinding down and that the carpentry crew on the site wasreduced to half its former size. Conversely, the mere factthat the March 31 layoff was econoftiicall1 motivated isnot necessarily dispositive of whether the layoff of the en-tire hourly work crew on April I was also lawfully motivat-ed.4. Company knowledge of union activitiesCashwell credibly testified that he was not aware of anyunion activities until he received the letter requesting rec-ognition and bargaining on the afternoon of April 1, 1977.He and Isom denied discussing the union at anytime priorto the layoffs of April 1, 1977.Keim, the ironworker foreman, and Stice. the carpentryforeman, both of whom had been active in organizing theemployees, are supervisors within the meaning of the Act.Neither notified Isom or other company officials thatunion organizing was underway and all organizational ac-Art Kelm. Boirorer. harold (Countrxman. James McPherson. and w'il-ham I homasAs the record elsewher establihshes that Ihe four carpenters and Keimwere laid off on .Malrch i. 1977I [(conclude that Stice is Incorrect in refer-ring to the laoff as if 5Mairch )0. and that in fact his con.ersatlons were onMarch i() and 31195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivities were conducted in meetings away from the jobsite.The General Counsel does not contend that knowledge ofunion activities by Keim and Stice should be attributed tothe Respondent by virtue of their supervisory status. pre-sumably because they' were actively engaged in the orga-nizing and because such knowledge was not in fact com-municated to other company officials: namely. Isom, orYoder, the assistant superintendent on the job.Isom testified to one incident about receiving an anony-mous phone call Wednesday afternoon (March 30), wherean individual stated some of the people are signing cards ata grocery store. When Isom asked what kind of cards, theindividual said he did not know and when he asked who itwas, the individual hung up. Isom said he took no furtheraction because he does not pay attention to anonvymousphone calls.Dennis Countryman, a carpenter employee of Daniels.testified that in the meeting at 4:30 p.m.. the day of thelayoff, April I. Isom stated that the layoff was necessarybecause of a change in plans and didn't have anything todo with the 1Union. Isom explicitly denied any commentabout the Union at the time of the layoff and I credit hisdenial based on his demeanor. His denial is buttressed bhvthe fact that none of the other employees who were presentat the layoff meeting testified about any reference to aunion at the time of the latyoff.5. Evidence of union animus by RespondentEastland. secretary-treasurer of the Carpenters Unioncredibly testified that he wrote (Cashwell in September1976. about manpower requirements, after learning thatthe construction contract in Coffeyville was awarded toDaniels Construction Company, but received no response.Cashwell was not asked if he had received such a letter andhis testimony does not contradict or explicitly denisEastland's testimony oin this point.Stice testified that, when interviewed by Isom for the jobas carpentry' foreman, he indicated he was a union manand expected to receive the union rate for carpentry fore-man. He was hired the following Monday and the Compa-ny indicated it was willing to pay $7.35. the going unionscale for carpenters in the area. In that conversation Sticestated that Isom replied that it didn't matter whether or nothe was a union man and that the Company would pay himthe union scale.Both Keim and Stice, who had been active in organizingthe employees, were foremen and supervisors within themeaning of the Act. Neither notified Isom nor other com-pany officials that union organizing was underway and allorganizational activities were conducted in three meetingsaway from the jobsite.Isom credibly testified that, with reference to the anonis-mous phone call about signing cards, he took no steps at allbecause it was anonynious and he "had heard nothingabout the union and I didn't pay any ,attention to it." liefurther testified that he did not talk about the Union on thejob prior to the layoffs. When asked why Stice was notcalled back, Isom did state. however. that he was told hbcounsel not to call supervision back "but to notify them Iwas going back to work but not to call them back."C. Factors Tending To Establish aDiscriminatory) Layoff1. The decision to lay off all employees at Coffeyvillewas made on April 1, 1977, the same dav as the demand forrecognition and such decision was made by Cashwell at hisoffice in Greensboro, North Carolina, where the Uniondemand for recognition was made.2. The envelope which contained the Union demand forrecognition has a stamped notation by the post office thatfirst notice as to the certified mail and/or postage due mailwas given on March 31. 1977. Thus the Respondent shouldhave had notice of such mail as of the first mail pickup onthe morning of April 1, 1977.43. Respondent made no response to the letter demand-ing recognition.4. Cashwell stated that he conferred by telephone withIsom at I I a.m. (his time) on April I, and Isom stated thatsuch conversation ran almost an hour at the conclusion ofwhich Cashwell advised Isom that the remaining employ-ees should be laid off.5. All of the employees were laid off rather than a grad-ual reduction in force.6. Approximately 2 weeks work remained to be com-pleted by these employees at the time of the layoff.7. Isom testified that he received an anonymous phonecall on March 30, 1977, informing him that the employeeswere signing "cards."8. Layoff of five men on March 31. 1977. was promptedbv the hold order on the west wall of "M" area which wascommunicated to Isom by Welch on March 30. Thus, thisfactor alone does not give a basis for the additional layoffof April 1, 1977.9. Slowness in resuming the project even though Cash-well received a release on the "hold" order on the west wallof "M" area on April 8. Isom testified that Cashwell nevernotified him about the release and that he learned about itfrom Western's job representative about mid-April.D. Factors Tending To Establish That NoDiscriminatory Layoff Has Occurred1. The foundation work at issue here was nearing com-pletion.2. The five individuals laid off on March 31. 1977. arenot alleged as discriminatory discharges.3. There is no clear proof that the Company had re-ceived the Union recognition prior to implementing its lay-off of April 1, 1977.4. The number of "holds" on construction reduced theamount of work available.5. Work was ahead of schedule and a number of sub-contracts were in the process of being awarded.6. Employees laid off on April 1 were told they would berecalled as work became available and offers of employ-thls iteni a:is noi r.aic'd it the hearinC noir h , iliehr couinsel In theirbricks 'hile it hestaishi minind that a notice of such letter was puli inRe',pwicdeni', hbox on Mar\1rh 31. 1077. it st-ll does niot conclusiveI proecthat Rclespdcicni had actuall pickcd up such lellcr il Ithe morning rniiplckill is contrai;std to tthe aIftIerilo n Illil pickup. ( asih;eill. hol did noi-ick Lip thle illil. teltified Illat he did not see the elicl demaniiid for recc inl-i iiiii .tll ltse lunch. in l aIpprolsiliatelR I to I 311 in Ih[c aferiloon I Lite hismrnpl, as a fa.ttlr toa he considered.196 DANIEL CONSTRUCTION COMPANYment were made to laid-off employees between April 29and May 9 and were made before the Union filed charges onMay 23, 1977. alleging the layoffs to he discriminatory.7. Apart from the layoffs, Respondent engaged in noconduct evidencing union animus.DiscussionA review of all the previously cited facts discloses a veryclose case as to whether a preponderance of evidence existsfor finding a violation with respect to the alleged discrimi-nator)'layoffs on April 1. The key question, whether Re-spondent has received the Union's request for recognitionprior to making the decision to layoff on April 1, is notestablished by a preponderance of the evidence, althoughthe timing in itself, is highly suspicious. Nonetheless. Iwould have to infer a key fact, that Respondent had in factreceived the request at the time of the decision to lay offwhich, under the circumstances, I am reluctant to do.For the reasons enumerated hereinafter. I conclude thatthe layoffs on April 1,. 1977. were economically motivatedand not in violation of the Act. In so concluding I note thedearth of evidence of company knowledge about the unionorganizational activities. The principal union organizersKeim and Sikes. the ironworker foreman and carpentryforeman, respectively, had both conducted their organiza-tional activities off of the jobsite and neither informed anyother management representatives of their activities. Sticetestified that he was careful not to distribute cards on thejobsite. Moreover. it is clear that the decision to lak off allthe hourly employees was made bh Cashwsell. who was lo-cated at Greensboro, North Carolina.For an economic standpoint, even Keim, who was laidoff in an economic reduction in force on March 31. statedthat the foundation work was close to being four-fifthscompleted. It is also undisputed that certain construction"holds" were in effect because of the client's request orbecause of lack of engineering approvals prompted it partby such changes as the selection of the Rite-Hlite dock le-veler, a change made at the march 28 meeting attended hyCashwell and Western Publishing representatives. I haveaccepted and credited Stice's testinmony that approximatelx2 weeks of work remained, because of his famnilarit s withthe work and because of his accurate recollection. Thus, ina real sense, the fountlation \worsk as nearing completionand a reduction in force wx-as necessaril min the offing. Norcan it be overlooked that a number of key subcontrac tswere set to be performed. For example. the erection ofsteel by a subcontractor occurred in early April after thelayoffs here involved. and a number of subcontracts wereawarded in late March and earl) April. In mn view. theseare substantial economic reasons justifying the layoff atthat time. While one max question w hether the laxoffswere premature in view of the 2 weeks of work remnlrngle.this falls within the area of reasonable mnanageriil juli-ment that I am not prepared to second guess .absent clearevidence of discriminatory motivation.As to the evidence of union animius. apart from Respon-dent's failure to recall Stice ' the record conta:ins no cvi-i [11 ll cltie ic1;1I hi e .i iftold }h c mielre\ l suot I ito c.I] superTlsma n blickhSli to )loqlf, t!rCll fie (,I,) ',Inn , t ll hb.lk ., :,orkdence of threats, surveillance, or promise of benefit involv-ing the union activity' of the foreman or the employees.Moreover, all the alleged discriminatees were given offersof re-employment beginning in late April. Even more im-portant, the recall offers were made prior to the chargesbeing filed alleging that the April 1 layoffs were discrimi-natorv.Under all the circumstances, I am not persuaded that theGeneral Counsel has sustained his burden of proving thatthe layoffs of April I. 1977. were discriminatorily motivat-ed in light of the countervailing economic justification forsuch laxyoffs. the lack of company knowledge as to unionactivity, the absence of union animus, and the Company'sattempt to recall all laid-off employees. Accordingly, I willrecommend that this allegation be dismissed.The Alleged Illegal No-SolicitationThe gist of the alleged violation here is that Respon-dent's rule contained in a handbook given to employees isillegally broad in that it prohibits solicitation during"working hours." In Essex International. Inc.. 211 NLRB749. 750 (1974). the Board concluded that the term "work-ing hours" could be construed to apply to "clock" time andwas therefore unduly broad because it would prohibit so-licitation during breaktime and other nonworking periods.Apart from the fact that the rule was contained in ahandbook given employees when hired, the rule was notemphasized in anyway to the employees by managementand there was no evidence of it being enforced againstemployees in anyway on this job.The onlx testimony in the record indicatingmanagement s interest in solicitation is that by Stice, car-pentir foremian. that a business agent came on the job onceor twice and that "Charley [Isom] said he didn't want himout in the field talking to people. But it is awfully hard toremember conversations that far back." In any event thisrelated to a nonemployee organizer on the job and doesnot relate to employee solicitation or distribution on work-ing or nonsmorking time.In the final analysis, the violation here, if any. consists ofthe cxistence or maintenalice of the "illegal" rule in thehandbook. There is no evidence of enforcement of suchrule. Isom testified that the rule had been changed and thatsonie signs Aere sent to him to be put up. However, whenquestioned about the changes he stated that "as far as thesigns are concerned. I believe it is changed a little bit, solic-itation I don't know where the change is." Later whenquestioned whether the employees' handbook (G.C. Exh.4) was still in effect at the jobsite, he replied yes, but that anew version was coming out but "it hasn't come to us."-hus. the violation here consists only of the maintenanceof an illegal no-solicitation rule in the handbook and thatapparentl\ is in the process of being modified by Respon-dent. If the record were clear that the violation, such as itwere. had been fullx and properly remedied. I would heinclined to dismiss the allegation as simplx a transitory sio-lation that his heeni fullx remedied. In the absence of clearevidence that the rule has been prioperly modified anri putinto effect, a finding of violation appears necessars to a-197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsure the rule is properly modified. If Respondent has infact properly modified its rule, that compliance with thisfinding and order will be easily effected. Accordingly, ab-sent evidence that the rule has been properly modified andput into effect, I conclude and find that the existence andmaintenance of such a broad no-solicitation rule is viola-tive of Section 8(a)(1) of the Act.6Upon the foregoing findings of fact and the entire rec-ord, I make the following:CONCLUSIONS OF LAW1. By maintaining a no-solicitation, no-distribution rulethat prohibits employees from soliciting or distributing lit-erature during "working hours," Respondent has engagedin unfair labor practice within the meaning of Section8(a)(1) of the Act.2. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.3. By laying off employees on April 1, 1977, Respondentdid not violate Section 8(a)(3) and (I) of the Act.4. Respondent has not otherwise violated the Act.THE REMEDYThe recommended Order will contain the usual cease-and-desist order and affirmatively require that Respondentmodify its illegal no-solicitation, no-distribution rule ascontained in its handbook distributed at its C'offeyville.Kansas, jobsite in the early part of 1977.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 7The Respondent, Daniel Construction ('ompany, a tDi-vision of Daniel International Corporation, Greensboro.North Carolina, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Maintaining an invalid no-solicitation, no-distribu-tion rule in its handbook that may be construed to prohibitemployees from utilizing working hours (which may in-clude lunch and break time) for such activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Modify, to the extent it has not already done so. therule in its handbook to permit solicitation or distributionon nonworking time, provided, however, that any distribu-tion of literature or solicitation may be limited to nonworkareas of the plant or jobsite.(b) Post at its jobsite in Coffeyville, Kansas, copies ofthe attached notice marked "Appendix." 8 Copies of saidnotice, on forms provided by the Regional Director forRegion 17. after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Ih Is FURItHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found here-with.Ei r s, " Iirnaliltdial, Inrc- ,upraIn the event no exceptilns are filed as prosided b) Sec 102.46 of theRules nrid Regulations of the Natinal I abor Relations Board. the findings.coniclusions. and recommended Order herein shall. as provided in Sec1(0248 ot the Rules and Regulations. he adopted by the Board and becomeits findings. conclut.sions, and Order, and all objections thereto shall bedeenied railed for all purposesIn the event thai this Order is enforced b, a Judgment of a UnitedSt;ltes ( ourt of Appeals, the srrds in the notice reading "Posted by Orderof the N.allornl laI hor Relations Bioard" shall read "Posted Pursuant to aJudgmenrt of the It:llted States Court of Appeals Enforcing an Order of theNatinla.il Labhor Rellations Board "APPENDIXNoiTrcE To EMPLOY FESPOSTED BY ORDER OF THENArtosAI LABOR RELATIONS BOARDAn Agency of the United States GovernmentWF WILL NOI maintain an invalid no-solicitation.no-distribution rule in our handbook which limits em-ployees' activ ities during rworking hours or "clocktime."W'EV AII L UOT in an! like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights to form, join or assist a union of theirchoice, to bargain collectively through a union of theirchoice or to engage in any other concerted activitiesfor the purpose of collective bargaining or mutual aidor protection.WE WIL.t modify our handbook so that restrictionsas to solicitation and distribution with respect tounion activities will only apply to working time andnot to lunch or break time in nonwork area.DANIEl CONSIRI (lION COMPANY. A DIVISION OFI)ANIEL INIFRNAIIONAI CORPORATION198